Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are pending with claims 2-4, 7-9 and 16-23 withdrawn. Claims 1, 5, 10-15 and 24-30 are examined herein. 

Subject Matter of the Present Invention
The present invention is directed to a “device comprising a controller for generating a cold fusion reaction in a target” (preamble claim 1). Its asserted utility is for “producing heat well in excess of both input power and known chemical reactions of the components” ([0012]).  As stated in the instant specification, “the present disclose is for a device and a method for creating heat energy optionally utilizing cold fusion… Cold fusion in this context means nuclear fusion reactions altering the nuclei of the reacting atoms” ([0012]). The cold fusion reaction is allegedly generated through the use of a low power microwave generator to create and maintain a low-power, low-temperature plasma ([0026]) and the deuterium from the ion beam impinges on a deuterium enriched target ([0025]). 

Background
Nuclear Fusion Basics: Nuclear fusion is defined as a Nuclear fusion is defined as a process in which two or more atomic nuclei combine to form different atomic nuclei1. An atomic nucleus, by definition must contain at least one proton, which carries a positive charge. According to Coulomb’s Law2, like electrostatic charges repel one another and the repulsive force grows exponentially as the distance between two like charges decreases. Because nuclear fusion requires at least two positively-charged protons to assume a distance of near zero, the repulsive force working against the process of nuclear fusion is enormous. Therefore, to achieve nuclear fusion, a tremendous amount of energy must be input into the fusion reactor to overcome the repulsive force between the atomic nuclei.
Low-Energy Nuclear Fusion: Cold fusion, also known as low-energy nuclear reactions (LENR), attempts to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. Like thermonuclear fusion, there are various theorized LENR strategies. Culminating in a 2019 publication, a multi-year, multi-disciplinary, comprehensive study of several LENR schemes “found no evidence of anomalous effects claimed by proponents of cold fusion that cannot be otherwise explained prosaically” (see Berlinguette Pg. 45). Berlinguette summarizes this area of research, noting “[r]eports that screening can enhance ion penetration through the Coulomb barrier by many orders of magnitude make screening highly relevant to our pursuit of fusion at low energies (Box I on pp. 48; see also Fig. 5 on pp. 49). Another study concludes “[t]he experimental errors for these low-energy data are still too large to drawn any meaningful conclusions” (Assenbaum at pp. 467).  Moreover, A 2004 review conducted by the Department of Energy found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989.

Response to Arguments
Applicant’s arguments filed 02/04/2022 have been fully considered but are not persuasive. Applicant argues that the present invention is operable and has a credible asserted utility. The invention is directed towards a device for cold fusion. There is no reputable evidence to indicate any cold fusion device is capable of achieving nuclear fusion. In fact, a multi-year, multi-disciplinary comprehensive study of all cold fusion schemes “found no evidence of anomalous effects claimed by proponents of cold fusion that cannot be other explained prosaically” (see Berlinguette cited on the PTO-892). Further, Applicant has not proffered any evidence to establish the invention is operable and has a credible utility. Accordingly, one of ordinary skill in the art would have cause to question both the operability and the utility of any invention directed towards the concept of cold fusion.  Moreover, one of ordinary skill in the art would doubt the operability and utility of an invention utilizing cold fusion for “creating heat energy.” 
Argument A: Applicant argues that there is reputable evidence of record to support the claim that the present invention involves nuclear fusion and is capable of operated as indicated of capable of producing excess heat (Remarks pg. 12). The examiner respectfully disagrees. 
Fusion occurring at lower-than-accepted temperatures is not a phenomenon currently accepted by mainstream scientists. The cited evidence does not provide acceptable evidence to support the invention not only involves nuclear fusion, nor is the invention capable of operating and producing excess heat. If applicant has truly achieved the claimed breakthrough in nuclear fusion research after numerous years of failed attempts, where is all the experimental data? The drawings are all theoretical, black box notional diagrams that does not contain the structural depiction necessary for a nuclear reactor. Additionally, Applicant provides no experimental data to support the invention has been tested in any manner and can operate as intended. 
The cited publications that Applicant allege undermine the examiner’s factual basis do not support Applicants invention of a nuclear fusion reactor capable of producing excess heat. None of the cited articles have a nexus with the claimed invention and none of the cited articles test the invention. As such, since the evidence bears no nexus to invention as claimed and does not provide experimental evidence of the claimed invention it cannot be used to establish that the invention works as claimed. Accordingly, a skilled artisan would find the invention is (A) inoperable because it is cold fusion and there exists no evidence to date cold fusion is feasible and (b) has a lack of utility since there is no experimental evidence that the claimed device can achieve a useful result. 
NPL 1 uses deuteron beams extracted from a low-energy high current ion beam and a beam collimator to bombard a PdO/Pd/Au foil that was charged by carrying out electrolysis. The study noted that “more experimental works are still in need to reach a definite conclusion” and “it is highly desirable to investigate the origin of the anomalously enhanced reaction rate observed in this work.” 
NPL 2 uses a target prepared by D2 gas absorbed in a Titanium rod. The Target was bombarded with a deuteron beam obtained from the Cockcrof-Walton accelerator. Deuterons ionized in an RF-type ion source and accelerated up to 150 KeV. The present invention does not use an accelerator and purportedly operates with deuterium in the range of 40 keV (Remarks pg. 15).
NPL 3 investigated the D+D reaction in Ti metal for incident deuteron energy between 4.7 and 18.0 KeV to investigate the screening effects. The present invention preferably utilizes a target made of a metal usually consisting of the Group 10 elements in combination with inert molecules such as ZrO2 ([0024]). 
NPL 4 and 5 use a low energy deuteron beam that collides with a liquid metal target. The present invention does not use a liquid metal target. 
NPL 6 uses a duoplasmatron ion source that is not found in the present invention.
NPL 7 studied the electron screening effect for 29 deuterated metals and 5 deuterated insulators/semiconductors. The deuteron beam was provided with a 100 kV accelerator. 
NPL 8 uses a 100 kV accelerator to study the effects of electron screening.
NPL 9 and 10 are theoretical papers aimed at investing the enhanced electron screen in deuterated metals by the debye model. 
NPL 11 uses a 100 kV accelerator of the Dynamitron-Tandem-Laboratorium and concludes that “none of the suggested scenarios have provided yet an answer to explain the large enhancement in cross-section for d(d,p)t in Ta and in other materials.”
NPL 12 uses a dynamitron electron accelerator with a beam energy of 450 keV to 3.0 MeV. 
NPL 13 uses a low-energy high-current ion beam generator with energies between 2.5 to 5.7 keV to bombard thick plates of Ti and Yb. The present invention preferably utilizes a target made of a metal usually consisting of the Group 10 elements in combination with inert molecules such as ZrO2 ([0024]).
While the literature may offer a theory for achieving nuclear fusion, this is not the same as concluding or demonstrating that the nuclear can happen at the energy levels of the present invention. The scientific community does not view LENR as credible because decades of research have failed to conclusively demonstrate an operable device or method. Applicant has not provided any persuasive evidence demonstrating a scientific consensus that applicants apparatus for generating a cold fusion reaction can be predicted and measured. Amended paragraph [0007], [0044] of the specification merely states theoretical operating procedures. There is no disclosure of any experimental methodology. Applicant provides no experimental evidence showing the purported cold fusion reactor can operate as claimed and produce a commercially viable amount of energy.   The evidence produced by Applicant either bears no reasonable similarity with the present invention or provides no evidence of a cold fusion reaction capable of generating excess heat. Therefore, there is no evidence of record to support Applicant’s claims that the invention is capable of operating as indicated or capable of producing excess heat and a person of ordinary skill in the art would not be able to achieve nuclear cold fusion by following the teachings of the present invention. 

Argument B: Applicant states (Pg. 12) that the comment (paragraph 20 OA) is hot fusion and has nothing to do with cold fusion. Applicant’s claims are directed towards a fusion device for producing net energy. Therefore, the ITER project, being a fusion reactor aimed at producing a net energy gain is relevant. The examiner respectfully disagrees with Applicant’s assertion that the statement (“ITER…. will be the first of all fusion experiments in history to produce net energy”) was attempting to assert that “ITER… will be the first of all hot fusion experiments in history to produce net energy.”

Argument C: Applicant states that amended paragraphs [0012], [0013], and [0044] provide the necessary operating conditions (e.g. pressure, temperature) for a valid and reproducible methodology to obtain excess heat through a cold fusion reaction. 
First, the amended paragraphs of [0012], [0013], [0044] with the addition of the operating conditions are new matter as addressed below. The specification, as originally filled, is devoid of any operating conditions necessary to enable one skilled in the art to make and use the invention. 
Second, the operating conditions, although new matter, do not provide an enabling discloses. An undue amount of experimentation would be required to achieve nuclear fusion with the presently disclosed methodology. The specification at the time the application was filled, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation and achieve the purported results of the present invention. 
With respect to the example for 25kW continuous electrical power (amended para [0044]) and Applicants’ assertion that “the present disclosure therefore provides for important industrial application” ([0044]), such a strong conclusion does not appear to be supported by the data disclosed. For example, the specification merely provides “one can extrapolate the Kasagi results to higher ion beam energies” and using a target with a 10 cm in radius, one can use SRIM to predict the ion beam target penetration depth for a deuterium ion beam at 50 keV and “using an ion beam at 50.663 keV will generate the heat required to produce gross 30.966 kW of continuous power” ([0044]). However, one would not be able to use SRIM without undue experimentation to predict the ion beam target penetration depth for a deuterium ion beam at 50 keV. A recent review on the states on the reliability of stopping powers and ranges delivered by the SRIM library states that “the accuracy of data available at energies below 1 MeV/u is poor for the majority of conceivable projectile-target combinations” (Wittmaack3 Pg. 15). 
The specification does not disclose a working example of the claimed invention. That is, the purported positive results described in the specification cannot be construed to collectively define a working example, especially given the lack of predictability in the art. The example of energy output is prophetic, rather than working, because they are not based on objective data, for example, calorimetric data. MPEP 2164.02. 
A skilled artisan, or group of skilled artisans, would be unable to practice the claimed invention without undue experimentation needed. The amount of experimentation necessary to practice the present invention is infinite, because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve a low energy nuclear fusion reaction. MPEP 2164.06.  
Regarding experimentation: How was the alleged fusion reaction measured? Where experiments conducted using different types of target materials? Different energy ranges? What analytical techniques were used? Why were the analytic techniques, if any, that were used chosen? Are any other techniques available? What are the sources of error involved in the measurements and how was it accounted for? Were possible sources of contamination investigated and ruled out? How was energy output measured? Was an attempt made to measure energy output by calorimetry? 
Regarding reproducibility: Did all experiments produce positive results? Did some fail? How many times were positive results obtained? Was a statistical analysis conducted? Why have the results not been published? Have other investigators skeptically reviewed and attempted to verify the results? Have any outside experts critiqued the experimentation and/or provided suggestions for additional measurements?  
As such, the examiner disagrees that the evidence for ion beam cold fusion is incontrovertible as shown by the numerous publications and that paragraph [0044] shows the outcome can be predicted and measured. Amended paragraphs [0007], [0044] do not provide reputable evidence to support how the underlying technology works, the parameters required to work the invention, nor a credible utility of the present invention. 
A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art. As shown above, the examiner has clearly met this burden.
(i) The examiner clearly explained that the present invention is directed to LENR.
(ii) The examiner considered a litany of references that establish that the mainstream scientific community has concluded that LENR schemes fail to achieve nuclear fusion, thereby establishing that a skilled artisan would view the asserted utility of the present invention as incredible.
(iii) The examiner has explained why the purported experimental results and publications relied upon by Applicant to overcome the finding of incredible utility fail to outweigh the factual basis by which a skilled artisan would have cause to doubt the present invention’s utility. 

 Applicant’s arguments, in regards to the specification objections have been fully considered but are not persuasive as described above. Moreover, upon further consideration a new objection to the specification is made as Applicant’s amendments to paragraph [0044] are new matter. 
Applicant's arguments with respect to the 35 U.S.C 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that the device of Gu does not generate sufficient energy to the ion beam to generate cold fusion. In response to applicant's argument that Gu does not generate a cold fusion reaction, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device, as disclosed by Gu (Fig. 1/2) comprises a controller (control panel) for generating a cold fusion reaction (the control panel is connected to the gas supply, microwave heater and magnetic coil). The microwave heater generates a 1 KeV ion beam that bombards a palladium target. If Applicant’s device is capable of generating an alleged cold fusion reaction, then so is Gu. 
Additionally, Applicant argues that Gu does not use a low-power microwave and there is no disclosure of a microwave heater connected to a reaction chamber through the plasma chamber. The examiner respectfully disagrees. Gu discloses (Fig. 2) a microwave heater. Moreover, Gu disclose a reaction chamber (unlabeled chamber containing target and Pg. 330 “vacuum chamber), a plasma chamber (unlabeled chamber containing plasma and Pg. 330 “plasma chamber”) and a microwave heater connected to the reaction chamber through the plasma chamber (“microwave heater” is connected to the reaction chamber through the plasma chamber). 
Additionally, Applicant argues that the controller of Gu does not repeatedly alternate as there was a manual operation between experiments, not an automatic operation of a controller switching between modes. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automatic operation between modes of a continuously operating device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, Applicant argues that the unused fuel was not collected and reused in the Gu experiments as required by claim 1. Amended claim 1 recites “an unused fuel extraction device for extracting unused fuel from both chambers to be used again as liquid fuel is supplied to the liquid fuel container and/or to the plasma chamber as gas fuel.” Gu discloses an unused fuel extraction device (vacuum pump) connected to the plasma chamber and the deuterium bottle. As such, the unused fuel extraction device (vacuum pump) has sufficient structure such that it is capable of extracting the unused deuterium fuel from the chambers to be recycled and used again as fuel in the plasma chamber (the unused fuel is fed through the D2 exhaust line and therefore can be recycled). Moreover, as Applicant states ([0033]) such an extraction and recycling means are well known to those skilled in the art.
Additionally, applicant argues Gu’s magnetic coils do not control the “shape and focus” of the ion beam. A skilled artisan would recognize that the pressure regulator of Gu includes internal valves to control the gas flow, thereby controlling the speed and density of the ion beam. Moreover, a skilled artisan would also recognize that the control panel is connected to a magnetic coils and therefore by adjusting the strength and magnetic field the shape and focus of an ion beam extracted from the plasma can be controlled.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The amendment filed 02/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amended paragraphs of [0012], [0013], [0044] with the addition of the operating conditions are new matter. The specification, as originally filled, is devoid of any operating conditions necessary to enable one skilled in the art to make and use the invention.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, a rejection of the claim(s) under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility is proper. A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
The asserted utility of the present invention is for “generating a cold fusion reaction in a target” (preamble of claim 1), and the specification states that the disclosed invention is for “creating heat energy” ([0012). 
There is no reputable evidence of record to support the claim that the present invention involves nuclear fusion (“a controller for managing heat generation optionally utilizing cold fusion”, [0023); nor does the Specification provide acceptable evidence that the invention is capable of operating as indicated or capable of producing excess heat (“producing heat well in excess of both input power and known chemical reactions of the components”, [0012]).
The specification does not enable the skilled artisan to achieve nuclear cold fusion and generate net energy by “generating a cold fusion reaction in a target” through a controller that “repeatedly alternates between enriching the target for cold fusion and initiating and sustaining cold fusion” and through the use of a low-power microwave, as recited in claim 1. 
In the Background Art (Specification, page 1-8), Applicant details how previous attempts at obtaining a maintained, exothermic nuclear fusion reaction have failed:
“a fair amount of heat energy must be expended to sustain the process, so it is not entirely clear that enough excess heat from fusion can be generated to overcome the cost to operate the device” ([0004])
“disadvantages of requiring a high-power input for the duoplasmatron ion source, delivering a short lifetime as the duoplasmatron’s paste erodes, and yielding a low-current beam of only 1 mA which does not generate enough cold fusion to overcome the cost of the input power” ([0007])
“Muon-catalyzed fusion has the disadvantage that muons take a lot of energy to generate… and generally appears to require more input power than it can generate” ([0010]).

Despite the failures of others hitherto, Applicant asserts the utility of the claimed device to be nuclear fusion reactions producing a net energy gain for the practical applications of transmitting “the heat from the reaction to a set of devices which can use it directly for heating for a variety of applications such as heating water or space heating, as well as to generate electricity though means well known to those skilled in the art” ([0013]). 
Therefore, the Specification purports to disclose a nuclear fusion device that generates a net energy gain capable of creating commercially viable amounts of power. 
However, as noted by the attached current-state-of-the-art reference Dylla4, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
Further according to the official ITER5 webpage:
“The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

“ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to be in possession of a nuclear fusion reactor that already achieves a net energy gain appear to be wishful thinking at best. 
As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University6 explains: 
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107–108 K.” 
The “device” claimed by Applicant is not capable of producing or sustaining such reaction. Rather, the present invention is directed to cold fusion, also known as low energy nuclear reactions (LENR).  
The specification repeatedly indicates that the disclosed invention falls into the realm of LENR, which is defined in the specification as nuclear fusion reactions altering the nuclei of the reacting atoms producing heat well in excess of both input power and known chemical reactions of the components… occurring at a relatively low temperature (below the melting point of the target material), [0012]). The specification describes the approach of the present invention as “revolutionary” because it could lead to producing a net energy gain at relatively low temperatures without producing greenhouse gas emissions or significant quantities of radiation or radioactive byproducts ([0012]). 
The presumption that the nuclear fusion may occur in a low-temperature environment is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant’s theory for producing sustainable nuclear fusions reactions through a controller and low-power microwave has been substantiated. Accordingly, a skilled artisan would doubt that the present invention possess a credible utility based on the prevailing scientific community view of LENR:
A 2004 review conducted by the Department of Energy7 found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989.
Authors Berlinguette et al. of "revisiting the cold case of cold fusion," explored three experimental set-ups to generate cold fusion. "None found evidence of fusion8”.
 Berlinguette9 summarizes this area of research, noting "light-ion fusion does not violate the conservation of energy, so one cannot completely reject the possibility (however remote) that the clever use of chemistry and materials science could access such phenomena... Isolated groups have continued its pursuit, but have yet to produce a credible 'reference experiment' that provides unambiguous evidence of anomalous heat or nuclear reaction products that can be independently verified and advanced." (pp. 45). 
Gu et al. of “Experimental study on cold fusion using a deuterium gas and deuterium ion beam with palladium” explored three experimental set-ups using three different types of ion beams (hydrogen, nitrogen and deuterium) and a microwave heater. Gu et al. did not find any conclusory evidence that cold fusion exists stating “no conclusions can be drawn” and “the reaction may be "cold fusion" rather than "beam-plasma" fusion, if any fusion reaction occurs” (Pg. 330-331). 

Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, a device for generating a cold fusion reaction through an ion beam collision with a target is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions—a recipe—that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged low-temperature nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. Applicant’s specification is completely devoid with respect to the operating conditions to sustain a cold fusion reaction such as ion energies, temperatures, pressures, etc..
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention.
In its present form, the disclosure is devoid of useful instruction that might enable a person skilled in the art to operate the device as claimed, in a temperature region which the literature suggests is incapable of achieving nuclear fusion.  
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
The breadth of the claims: Applicant’s claims to achieve nuclear fusion by “a device comprising a controller for generating a cold fusion in a target in a reaction chamber”, as recited in claim 1, are extremely broad as evidenced by their too-simple-to-be-true steps for the alleged cold fusion reaction (“a low-power microwave creating and sustaining a plasma” and “wherein the controller repeatedly alternates between enriching the target for sustaining cold fusion and initiating and sustain cold fusion”) as well as the fact that this process necessarily abandons modern nuclear physics, such that the outcome of the recited structure cannot be reasonably predicted and measured. See MPEP 2164.08. 

The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear fusion as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. See MPEP § 2164.05(a).

The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP § 2164.05(a). 

The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP § 2164.05(b). 

The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP § 2164.03. 

The amount of direction provided by the inventor: Applicant's underlying explanation is speculative at best. See MPEP § 2164.03. 

The existence of working examples: Applicant does not disclose any operating parameters and provides no existence of working examples. The theory does not appear to have been tested in any manner and it best appears as an idea for an invention and not an invention that has been reduced to practice.  See MPEP § 2164.02. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 10-15 and 24-30 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.  
Applicant’s claimed invention is directed to a method for producing net energy for practical applications from cold fusion reaction in a target. The production of said net energy from a low-temperature fusion reaction is considered as being Applicant's specified utility: achieve nuclear fusion induced net energy production (“producing heat well in excess of both input power and known chemical reactions of the components”, [0012]) in a low-temperature environment (occurring at a relatively low temperature (below the melting point of the target material), [0010]).
In describing said specified utility, Applicant has set forth the inadequately supported theory that ion beam collisions with a target maintained at a negative potential with an enriched target lattice loaded with nuclear fuel can generate a cold fusion reaction ([0024]). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the viable amounts of energy disclosed.
Claims 1, 5, 10-15 and 24-30 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility, for the reasons set forth in the above objection to the specification as well as in the section just above this one, which are accordingly incorporated herein. Based on evidence described above, a skilled artisan would find it more likely than not that the present invention does not have a credible utility. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 10-15 and 24-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. 
Claims 1, 5, 10-15 and 24-30 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is doubtful that Applicant had actual or constructive possession of the claimed device at the time of filing. 
Claims 1, 5, 10-15 and 24-30 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Any claim not specifically addressed above that depends on a rejected claim is accordingly also rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5, 10-15 and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a liquid fuel container is connected to the plasma chamber for supplying a gas fuel to the plasma chamber” which renders the claim indefinite. It is unclear how a liquid fuel can be used to supply a gas fuel to the plasma chamber. Further, the limitation “used again as liquid fuel supplied to the liquid fuel container and/or the plasma chamber as gas fuel” is unclear. If the extracted fuel is in liquid form, it cannot be supplied to the plasma chamber as gas fuel. 
Claim 1 recites the limitation “unused fuel extraction device” which renders the claim indefinite. The structure of an “unused fuel extraction device” is unclear. Moreover, it is unclear what structure of the device is required such that it is an “unused fuel extraction” device. 
Claim 1 recites the limitation “unused fuel from both chambers to be recycled and used again as fuel is supplied to the fuel container and/or to the plasma chamber” which renders the claim indefinite. It is unclear how a device “is supplied” to the fuel container and/or to the plasma chamber. The term “supplied” is defined as to provide with something and is commonly used to refer to, for example, a gas being “supplied” to a chamber. As such, it is unclear how the unused fuel extraction device “is supplied” to the container or chamber as it does not describe the structural connection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 13-15, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gu10 et al. in view of DeLuze US Pub 20120097532. 
Regarding claim 1, Gu discloses A device (Fig. 2) comprising a controller (control panel) for generating a cold fusion reaction (The control panel is connected to the gas supply, microwave heater and magnetic coil and therefore if Applicant's device is capable of generating an alleged cold fusion reaction by the claimed controller, then so is Gu) in a target (target) in a reaction chamber (unlabeled chamber containing target and Pg. 330 “vacuum chamber”) retained in partial vacuum (chamber connected to vacuum pump) being fed an ion beam (Pg. 330 “hydrogen ion beam”) from a plasma chamber (unlabeled chamber containing plasma Pg. 330 “plasma chamber”) to Impinge upon the target (Pg. 330 “hydrogen ion beam was first used to bombard the palladium”) generating cold fusion heat (if Applicant’s device is capable of generating an alleged cold fusion heat by the claimed ion impingement, then so is Gu),
wherein heat from the reaction is transmitted by a heat exchange mechanism (Pg. 330 “the palladium was attached to a target disc, cooled by water”),
wherein a low-power microwave (microwave heater) creating and sustaining a plasma in the plasma chamber is connected to the reaction chamber (microwave heater is connected to the reaction chamber through the plasma chamber), 
a liquid fuel container (gas bottle) is connected to the plasma chamber (connected to the plasma chamber through the control panel) for supplying a gas fuel to the plasma chamber (Pg. 330 “gas was resident in the chamber”),
wherein the controller repeatedly alternates (the control panel alternates between the 3 different experiments) between enriching the target for cold fusion (1st experiment: a target is enriched (“One involved the diffusion transient of deuterium gas into palladium”), see abstract) and initiating and sustain cold fusion (2nd experiment: an alleged fusion (“A second experiment used a deuterium ion beam (1 keV) which bombarded a palladium target”); and in a 3rd experiment: (i) target enriched again (“A third experiment used a hydrogen ion beam first”) (ii) alleged fusion again (“A third experiment used…then a nitrogen ion beam”) (iii) target enriched again (“A third experiment…finally a deuterium ion beam”), see abstract) and;
an unused fuel extraction device (vacuum pump) for extracting unused fuel from both chambers (pump is connected to the reaction chamber which is connected to the plasma chamber) to be recycled to be used again is supplied to the plasma chamber as gas fuel (as shown in Fig. 1, the vacuum pump is connected to the deuterium bottle and therefore has sufficient structure such that it can be recycled and used again as fuel in the plasma container). 
Gu does not explicitly disclose a second set of devices. 
DeLuze teaches wherein heat from the reaction is transmitted to a second set of devices (Fig. 25: 238, 68, 82, 83) by a heat exchange mechanism (243); wherein at least a first portion of the second set of devices is configured to convert the heat into electricity and at least a second portion of the second set of devices is configured to use the heat directly ([0339] “Heat transfer fluid is circulated by a pump between a heat exchanger and heat absorbent bath 238 which is the main primary heat output for a power generator. A second pump circulates water through this heat exchanger which is converted to steam. This steam drives steam turbine 82 which drives generator 83 producing electricity”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the reactor of Gu with the second set of devices of DeLuze for the predictable advantage of a heat output means to produce power ([0445]) from the alleged heat generated by the alleged cold fusion reaction. 
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Gu further discloses a plurality of distinct optional modes controlled by the controller (Pg. 330 “necessary auxiliary equipment” and the electrical instrumentation shown in the control panel connected to the reactor), the plurality of distinct optional modes comprising:
a mode in which heat and optionally a cold fusion reaction is created by impinging ions into a side of a target (2nd experiment) thus generating heat (Gu has sufficient structure such that it can be capable of generating heat through the alleged cold fusion reaction);
a mode in which the target is enriched with impinging ions (1st experiment);
a mode in which the plasma is maintained intact but no ion beam extracted (as shown in Fig. 2)
a mode in which the plasma is collapsed to gas fuel molecules and no ion beam can be extracted (Pg. 331 “turning off the microwave and purging with nitrogen”);
a mode for venting inert gas installed in the fuel container (the gas container has a pressure regulator) for shipping (a skilled artisan would recognize that the pressure regulator contains a valve and therefore has sufficient structure such that the gas can be vented for shipping)
a mode for generating gas fuel for the device so that incoming gas fuel can readily be transformed into a low power, low-temperature plasma (see plasma and gas fuel canisters in Fig. 2), and 
	a mode wherein the target can be replenished with atoms to replace any that have been lost due to ablation by the ion beam (the gas container has a pressure regulator and therefore the flow rate of gas can be controlled such that the target can be replenished with atoms to replace any that have been lost due to ablation by adjusting the flow rate).
While Gu does not explicitly the controller controls the speed, shape, density and focus of an ion beam extracted from the plasma differently for each of the plurality of distinct optional modes, Gu does disclose a pressure regulator connected to the control panel and magnetic coils connected to the control panel. A skilled artisan would recognize that the pressure regulator includes internal valves to control the gas flow, thereby controlling the speed and density of the ion beam. Moreover, a skilled artisan would also recognize that the control panel is connected to a magnetic coils and therefore by adjusting the strength and magnetic field the shape and focus of an ion beam extracted from the plasma can be controlled. 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim. Gu further discloses a means to focus the ion beams (magnetic coils) so that the ion beam can focus on a portion of the target surface to enrich the target (the magnetic coils create magnetic fields and therefore have sufficient structure such that the ion beam can focus on a portion of the target surface to provide enrichment by controlling the magnetic field strength); and a means to focus the ion beam (magnetic coils) on a portion of the target to initiate and sustain the cold fusion reaction (the magnetic coils create magnetic fields and therefore has sufficient structure such that the ion beam can focus on a portion of the target surface to initiate and sustain the alleged cold fusion reaction). 
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Gu further discloses wherein the fuel container for creating the cold fusion reaction comprises a means (unlabeled gas regulator) whereby the fuel container can be attached and detached with a minimum loss of fuel (a skilled artisan would recognize a gas cylinder contains a valve blocking the flow of fuel such that the fuel container can be attached and detached with a minimum loss of fuel). 
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Gu further discloses wherein the fuel contained in the fuel container is in the form of a gas or a compressed gas (Pg. 329 “container of deuterium gas”), and wherein the gas is configured to be partially compressed to a liquid and/or to a solid form (a gas is configured to be compressed). 
Regarding claim 27 the above-described combination teaches all the elements of the parent claim. Gu further discloses a heat insulating material (Pg. 329 “steel disk”) except in contact with the target (Pg. 329 “a palladium tube... and a palladium foil were attached to a steel disk”. A skilled artisan would recognize palladium is conducting). DeLuze further teaches wherein shafts (Fig. 1: 12) contact the target (black sphere), and the shafts are made of heat insulating material (22). 
As such, the combination of the palladium tube and foil of Gu and the heat insulating rods supporting the target of DeLuze would have produced shafts which contact the target where the shafts are made of heat insulating material expect where they contact the target, i.e., Applicant’s claimed invention. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Gu with the insulated supports of DeLuze for the predictable advantage of supporting the target and preventing heat transfer to the reaction chamber. 
Regarding claim 28, the above-described combination teaches all the elements of the parent claim. Gu is does not disclose a heat exchanger, turbine, generator or condenser. 
DeLuze teaches a heat exchanger (Fig. 25: 68); a vapor-drive turbine (82), a generator (83), and a condenser (84) for producing electricity ([0330] “84 which converts the spent steam back to water”. As such, the water is then used as a heat exchange mechanism which is converted to steam and therefore is used for producing electricity), wherein the vapor is water ([0339] “steam turbine”). It would have been obvious to one of ordinary skill in the art to modify the system of Gu with the power generation mechanisms of DeLuze for the predictable advantage of converting the alleged generated heat into electricity. Such a modification is further motivated by DeLuze which teaches such components are “standard power generation technology known to those skilled in the art” ([0446]). 
Regarding claim 30, the above-described combination teaches all the elements of the parent claim. Gu is silent with respect to a device for extending a heat exchanger. 
DeLuze teaches a device (238 heat absorbent bath) for extending the heat exchange mechanism to obtain ancillary heat from at least one component of the device ([0339] “heat transfer fluid is circulated by a pump between a heat exchanger and heat absorbent bath 238”), the at least one component comprising pumps ([0339] “pumps”).  It would have been obvious to one of ordinary skill in the art to modify the system of Gu with the power generation mechanisms of DeLuze for the same predictable advantages as described above in claim 28. 
Claims 5, 12, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. in view of DeLuze US Pub 20120097532 and further in view of Ohno et al. US 4851668. 
Regarding claim 5, the above described combination teaches all the elements of the parent claim. Gu further discloses magnets (magnetic coil) to accelerate and focus the ion beam (a skilled artisan would recognize that magnetic coils produce a magnetic field to accelerate and focus the ion beam) thus reducing or eliminating the requirement for a cold fusion (if Applicant’s device is capable of reducing or eliminating the requirement for a cold fusion by the claimed repeated alternation, then so is Gu). Gu does not explicitly disclose additional lower power electrodes.
Ohno, however, teaches an ion source device (see title) comprising additional low-power electrodes (Fig. 1: 6). It would have been obvious to one of ordinary skill in the art to modify the Gu-DeLuze system with the additional low-power electrodes of Ohno for the predictable advantage of producing the high frequency discharge and for extracting ions in the form of an ion beam from the plasma formation chamber to the working chamber after the generation of the plasma (col 2 ln 57-62).
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Gu discloses a mode wherein a target can be enriched with ions absorbed into the target (an ion beam is incident the target).
Gu nor DeLuze explicitly teach a rotation of the target. 
Ohno teaches an ion source device (see title) comprising a mode wherein a target has multiple sides and can be rotated (Fig. 1: vertical support rod of 13 can be rotated as represented by the arrows showing the rotational movement) and each side successively enriched with ions absorbed into the target (ion beam 11 is incident upon target 12 and therefore has sufficient structure such that each side can be successively enriched with ions absorbed into the target). It would have been obvious to one of ordinary skill in the art to modify the target of Gu-DeLuze with the rotational support means for Ohno for the predictable advantage of sufficiently enriching the target. 
Regarding claim 24, the above-described combination teaches all the elements of the parent claim. Gu further discloses wherein the mode in which the target is enriched with impinging ions (1st experiment, see abstract “One involved the diffusion transient of deuterium gas into palladium”) is switched on during periods when enrichment is required and heat is not required (an ion beam is incident the target and therefore has the capability of enriching the target when enrichment is required and heat is not), and wherein the heat and optional cold fusion mode when heat is required (2nd experiment, see abstract “A second experiment used a deuterium ion beam (1 keV) which bombarded a palladium target”), and wherein the mode wherein the target can be replenished with atoms to replace any that have been lost due to ablation by the ion beam when replenishment of the target surface is required (3rd experiment, see abstract: (i) target enriched again (“A third experiment used a hydrogen ion beam first”) (ii) alleged fusion again (“A third experiment used…then a nitrogen ion beam”) (iii) target enriched again (“A third experiment…finally a deuterium ion beam”)).
Regarding claim 25, the above-described combination teaches all the elements of the parent claim, and in this combination, Ohno teaches wherein the target is rotated (Fig. 1). As such, since the target is rotated (as shown by the rotating arrow), it therefore has sufficient structure such that the target side being presented for enrichment by the ion beam is not currently fully enriched, or the target side is being presented for replenishment has been ablated. 
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. in view of DeLuze US Pub 20120097532 and further in view of Bok et al. (cited via IDS). 
Regarding claim 10, the above describe combination teaches all the elements of the parent claim. Gu discloses, as shown in Fig. 2, a control panel with various electrical instrumentation and “necessary auxiliary equipment” (Pg. 330) but does not explicitly disclose the electrical structure of the control panel. 
Bok, however, teaches a means for the controller (Pg. 27: “probe resistance measurements”) to determine whether a portion of the target is enriched sufficiently (Fig. 1(b) and Pg. 27: “H(D) loading was determined using in-situ four probe resistance measurements”). It would have been obvious to one of ordinary skill to modify the Gu-DeLuze system with the resistance probes of Bok for the predictable advantage of determining the degree in which the target is enriched (Fig. 1(b)). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. in view of DeLuze US Pub 20120097532, in view of Ohno et al. US 4851668 and further in view of Eggers et al. US 5392319. 
Regarding claim 26, the above-described combination teaches all the elements of the parent claim. Gu discloses the target is orthogonal to the ion beam (Fig. 2) and DeLuze further teaches the target is attached to a shaft (Fig. 1: 12). It would have been obvious to modify the system of Gu with the target rod of DeLuze for the predictable advantage of supporting the target. 
Gu nor DeLuze explicitly teach rotation. 
Ohno teaches wherein the target (12) is attached to a shaft (13) orthogonally to the ion beam (12 is orthogonal to 11) and wherein the shaft is fixed to the target (12 is coupled to 13) and is connected in line to a fixed shaft (unlabeled vertical support shaft fixed to the bottom of the chamber) so the shaft section attached to the target can be rotated (rotation arrow). 
Gu, DeLuze nor Ohno explicitly teach a swivel or gear. 
Eggers teaches a rotating carriage which supports a target for producing neutron beams (see abstract) comprising a shaft (66) connected to a target carriage (26) using a swivel (78) so the shaft section (58) attached to the target can be rotated using a gear (100,102) to present a desired side of the target to the beam (col 7 ln 26-65 “Thus rotatably supported, the disk shaped target cartage 26 may rotate within a vacuum environment for the purpose of positioning target material before the charged particle or ion stream 22”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Gu-DeLuze-Ohno system with the rotatable mechanisms of Eggers for the predictable advantage of positing target material before the ion stream (col 7 ln 62-65). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. in view of DeLuze US Pub 201200975321 and further in view of Hopkins et al. US Pub 20160078973.
Regarding claim 29, the above-described combination teaches all the elements of the parent claim but is silent with respect to the target being 3D printed. 
Hopkins teaches a target plate can be formed by 3D printing ([0022]). It would have been obvious to one of ordinary skill in the art to modify the target of the Gu-DeLuze system with the 3D printed target of Hopkins for the predictable advantage of enabling more control over the size and shape of the target, and being able to easily make modifications, as known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Nuclear_fusion
        2 https://en.wikipedia.org/wiki/Coulomb%27s_law
        3 Wittmaack, Klaus. "On the origin of apparent Z1-oscillations in low-energy heavy-ion ranges." Nuclear Instruments and Methods in Physics Research Section B: Beam Interactions with Materials and Atoms 388 (2016): 15-22.
        4 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020. Pages 85-86
        5 What will ITER do? iter.org/sci/Goals
        6 http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        7 US DOE "Report of the Review of Low Energy Nuclear Reactions" 2004, available at https://www.lenr-canr.org/acrobat/ DOEreportofth.pdf. (Year: 2004)
        8 Google revives controversial cold-fusion experiments. Nature https://www.riature.corrs/artides/d41S86-019-01683-9. 27 May 2019.
        9 Berlinguette, C.P., Chiang, YM., Munday, J.N. et al. Revisiting the cold case of cold fusion. Nature 570, 45-51 (2019).  
        10 Gu, A.G., Teng, R.K.F., Miller, M.S. et al. Experimental study on cold fusion using deuterium gas and deuterium ion beam with palladium. J Fusion Energ 9, 329–331 (1990).